UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING SEC FILE NUMBER: 000-27467 CUSIP NUMBER: 26884K 10 1 (Check One): [_] Form 10-K [_] Form 11-K [_] Form 20-F [X] Form 10-Q [_] Form N-SAR For Period Ended: March 31, 2011 [_] Transition Report on Form 10-K [_] Transition Report on Form 20-F [_] Transition Report on Form 11-K [_] Transition Report on Form 10-Q [_] Transition Report on Form N-SAR For the Transition Period Ended: PART I REGISTRANT INFORMATION ERF WIRELESS, INC. Full Name of Registrant Former Name if Applicable 2, SUITE 100 Address of Principal Executive Office (Street and Number) LEAGUE CITY, TX 77573 City, State and Zip Code PART II RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate.) (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; [X] (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K or Form N-SAR, or portion thereof will be filed on or before the 15th calendar day following the prescribed due date or the subject quarterly report or transition report on Form 10-Q, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III NARRATIVE State below in reasonable detail why the Form 10-K, 11-K, 20-F 10-Q, N-SAR or the transition report portion thereof could not be filed within the prescribed time period. (Attach extra sheets if needed.) THE COMPANY IS UNABLE TO FILE ITS QUARTERLY REPORT ON FORM 10-Q FOR THE PERIOD ENDED MARCH 31, 2011, WITHIN THE PRESCRIBED TIME PERIOD BECAUSE THIS FILING REQUIRES ADDITIONAL TIME TO COMPLETE AND INCORPORATE IN THE FORM 10 Q WHICH WILL BE FILED WITHIN THE PERMITTED EXTENSION TIME PERIOD. PART IV OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification RICHARD R. ROYALL Name (281) 538-2101 (Area Code) Telephone Number (2) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If the answer is no, identify report(s). [X] Yes [_] No (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? [X] Yes[] No If so: attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. AS PREVIOUSLY REPORTD IN FORM 8-K DATED FEBRUARY 16, 2011, THE COMPANY SOLD DIVISIONAL ASSETS FOR $3 MILLION.WE ARE CURRENTLY WORKING TO DETERMINE THE GAIN ON THE SALE OF THESE ASSETS, WHICH GAIN WILL AFFECT OTHER INCOME FOR THIS PERIOD AS COMPARED TO PRIOR YEAR’S CORRESPONDING PERIOD. ERF WIRELESS, INC. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. Date: May 17, 2011 By: /s/ H. Dean Cubley H. Dean Cubley, Chairman and CEO 2
